PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





BEFORE THE PATENT TRIAL & APPEAL BOARD 


Application Number:  16103679
Filing Date: 08/14/2018
Appellant(s): Keith Funkhouser, Matthew L. Malloy, Benjamin Itzkowitz, Paul Deitrick, Frank E. Pecjak, Paul Barford



__________________
 Funkhouser, et al.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/16/2022 appealing from the office action mailed on  


(1) Grounds of Rejection to be reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/18/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


 (2) Response to Argument

Appellant’s arguments filed 05/16/2022, have been fully considered but they are not persuasive.  Appellant’s arguments will be addressed herein below in the order in which they appear in the response filed 05/16/2022. 

At page 8-10 of the 05/16/2022 response, Appellant argues that “claims are not directed to an abstract idea.”
In response, the Examiner respectfully disagrees. The Appellant at pg. 8 and 9, recite the following limitations: "Here, claim 1 is directed to a specific technique, via the recited grouping (i.e., machine learning of device IDs associated with a same user ID), accessing (i.e., of two data sets, each including different associations), determining (i.e., of matching device IDs based on the accessed data sets), associating (i.e., of some user IDs with content IDs), generating (i.e., of the third associations), deduplicating (i.e., of the third associations), generating (i.e., of the fourth data set), associations' counting (i.e., based on the fourth data set), and report generating (i.e., on unique user IDs associated with each content ID), being each "an additional element" of specific software "activity… The recited computer functionality are thus "additional limitations [that] reflect [technological] improvement [which] integrates the judicial exception into a practical application and thus imposes a meaningful limit on the judicial exception."
The Examiner would like to direct the Appellant to, Enfish. As Enfish recited claims that asserted improvements in computer capabilities with sufficient support in the specification that the claims were directed to a specific implementation of a solution to a problem in the software arts, which shows the claimed invention made improvements in computer-related technology. In contrast, the present claims reciting generic computer elements to perform the functions of accessing, determining, associating, deduplicating, generating, counting and reporting analyzed data, do not add significantly more to the abstract idea because they perform generic computer functions. Therefore, the specific technique according to the Appellant is not directed towards a specific implementation of a solution to a technical problem in the computer networks. 
Additionally, the claim elements such as machine learning algorithm, device, generating reports, cookies, processor, memory, and CRM. When considered individually, machine learning algorithm, device, generating reports, cookies, processor, memory, and CRM claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. Examiner looks to Applicant’s specification in at ([0021]) “Each of the client systems 112, 114, 116, and 118, the collection server 130, and the web servers 110 may be implemented using, for example, a general-purpose computer capable of responding to and executing instructions in a defined manner, a personal computer, a workstation, a server, or a mobile device.” [0043] “The reporting server 302 may be implemented using, for example, a general-purpose computer capable of responding to and executing instructions in a defined manner, a personal computer, a workstation, a server, or a mobile device.”  ([0066]) “Processors suitable for the execution of a computer program include, by way of example, both general and special purpose microprocessors, and any one or more processors of any kind of digital computer.” 
These passages, as well as others, makes it clear that the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Appellant submits that claimed subject matter integrate the judicial exception into a practical application. The claims are directed towards an existing business process that does not integrate the judicial exception into a practical application because the claim recites additional elements at a high-level of generality used to execute mere instructions in order to implement the abstract idea on a general-purpose computer. Moreover, the Examiner would like to point the Applicant to the 2019 PEG, in which managing user identification data will fall under. The 2019 PEG which states:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Thus, the additional elements and limitations that the Appellant mention do not integrate into a practical application. Furthermore, the Examiner do recognize the features of machine learning, but the machine learning in the claims are just applied to the claims but not used for practical application. As such, when applying the machine learning in the claims for moving the abstract idea to a practical application, the machine learning element should do the following three limitations:
(1) train a condition classification machine learning model, 
(2) apply the trained condition classification machine learning model, 
(3) apply as input to the trained condition classification machine learning model.  
As the machine learning in the instant claims and the specification does not teach or do any actions such as training data, and with the said trained data create results which will then teach practical application. The Examiner find no indication in the Specification, nor does Appellant direct the Examiner to any indication, that the claimed use of machine learning models involves anything other than the application of a known technique in its normal, routine, and ordinary capacity.

The Appellant at pg. 9 argues “In Diehr, a mathematical formula is patent-eligibly applied to control a real-world process. Similarly, the instant claims recite a way to control a real-world process, e.g., deduplication of audience viewership data, as discussed at paragraph 2 of the published application.”
In response, the Examiner disagrees. Diehr was directed to actually opening and closing a mold to achieve a result of improving a technological process. There is no similar technological problem or solution here, as the instant claims here are directed towards the improvement of the abstract idea of managing of data, as the Appellant admits that claims are directed to an abstract idea by reciting “Claim 1 at most involves the abstract idea of organizing human activity”

At pg. 10, Appellant argues that claims are similar to Thales.
In response, the Examiner respectfully disagree. Regarding Thales, the Applicants claims are not similar to using sensors to more efficiently track an object on a moving platform, but more directed towards, obtaining a data and communicating it to a device. The Applicant’s claims are best directed to the 2019 PEG, in which managing of data will fall under. The 2019 PEG which states:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Therefore, the additional elements do not integrate into a practical application and not similar to Thales. 

At page 10 and 11 of the 05/16/2022 response, Appellant argues that “Claims to a Specific Way of Improving Computer Functionality Are Patent-Eligible”
In response, the Examiner respectfully disagrees. The Appellant at pg. 10 and 11, recite the following limitations: " The instant claims recite a specific way of achieving an improvement to computer functionality. That is, rather than claiming a black box that produces a desired result, the claims are directed to a specific way of achieving that result. Just as the claims in McRo and Core were held patent-eligible for being directed to improvements in computer functionality achieved in specific ways, the recited approach is not directed to the improvement (i.e., result) itself regardless of how the improvement was achieved. The claimed approach thus falls under the abstract-idea safe harbor identified by the Federal Circuit in at least these cases… Like the claims in McRo, claim I recites specific operations that describe how the improvement to a computer itself is obtained. The Office Action fails to consider "whether the claims ... focus on a specific means or method that improves the relevant technology or are instead directed to a result or effect that itself is the abstract idea."
Regarding McRo, on page 23 of McRo the court states “We therefore look to whether the claims in these patents focus on a specific means or method that improves the relevant technology or are instead directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336 (Fed. Cir. 2016) (“Enfish”); see also Rapid Litig. Mgmt. Ltd. v. CellzDirect, Inc., No. 2015-1570, 2016 WL 3606624, at *4(Fed. Cir. July 5, 2016).”
The Examiner asserts that in the instant case that claims do not focus on a specific means or method that improves the relevant technology.  The Examiner asserts that managing of data is not a technology or technical field, but rather a business practice.
Further, on page 22 of McRo the court determined “As the specification confirms, the claimed improvement here is allowing computers to produce “accurate and realistic lip synchronization and facial expressions in animated characters” that previously could only be produced by human animators.”
In the instant case there is no such technical improvement disclosed in the Applicant’s specification.
Further, page 24 of McRo states “Claim 1 of the ’576 patent is focused on a specific asserted improvement in computer animation, i.e., the automatic use of rules of a particular type. We disagree with Defendants’ arguments that the claims simply use a computer as a tool to automate conventional activity.  While the rules are embodied in computer software that is processed by general-purpose computers, Defendants provided no evidence that the process previously used by animators is the same as the process required by the claims. See Defs.’ Br. 10–15, 39–40. In support, Defendants point to the background section of the patents, but that information makes no suggestion that animators were previously employing the type of rules required by claim 1. Defendants concede an animator’s process was driven by subjective determinations rather than specific, limited mathematical rules.”
As such, in McRo the rules used by animators is the same as the process required by the claims.  In the instant case, the steps recited in the claims are the same steps that a human user would use to perform the process.  As such, the claims here are not similar to the claims at issue in McRo.
As such, the Examiner finds the claim recite concepts which are now described in the 2019 PEG as certain methods of organizing human activity. In particular the claims recite limitations regarding the accessing and generating data, which constitutes methods related to managing personal behavior such as social activities and following rules or instructions which are still considered an abstract idea under the 2019 PEG. 
Regarding Core Wireless, the Examiner notes that Core Wireless was found eligible not only because the claims are directed to a particular manner of summarizing and presenting information in electronic devices, but also because of the improvements to the user interface for electronic devices. Examiner finds the advancements disclosed in Core Wireless are not comparable the present claims. In particular, the combination of structural elements recited in the present claim are used to perform generic computer functions that are well-understood, routine and conventional (e.g. processing data) of the original specification even states 
Para. 0065 “Method steps of the techniques can be performed by one or more programmable processors executing a computer program to perform functions of the techniques by operating on input data and generating output”
Para. 0066 " processor will receive instructions and data"
 Examiner finds, the present claims are more similar to concepts identified as abstract by the courts, such as sending, directing, monitoring receipt of, and accumulating records about information in Two-Way Media Ltd. v. Comcast Cable Communications, LLC as well as the case law recited in the Office Action, 35 U.S.C. 101 rejection.

At page 11 and 12 of the 05/16/2022 response, Appellant argues that “Claims to a Specific Way of Improving Computer Functionality Are Patent-Eligible”
In response, the Examiner respectfully disagrees. The Appellant at pg. 11 and 12, recite the following: " The claimed components, in combination, perform functions that are not generic by providing a specific, technical solution different from well-understood activities previously known in the industry. The claims thus satisfy the first step of the Alice analysis by confining the claimed subject matter to a practical application. For example, claim I leverages a computing device implementing an algorithm and a machine learning algorithm to meaningfully improve the field of media consumption metrics' aggregation. As such, claim I is directed to a specific inventive concept… This has not been done so, for at least the reason that the Office Action fails to provide any factual evidence that the claims are not directed to a practical application or meaningfully limited, the rejection should be withdrawn."
The Examiner would like to direct the Appellant to, Berkheimer. In light of the Berkheimer Memo Examiner did point to paragraphs of the claimed inventions specification (e.g. para. 0021, 0043, 0064-0066) that describes the additional elements in a manner that indicates that the additional elements are sufficiently well-known, as well as reciting concepts outlined in MPEP 2106.05(d)(II) of several court decisions noting the well-understood, routine and conventional nature of the additional element(s) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)) (See pages 2-6 of Final Office Action 10/18/2021). Lastly, the Examiner did not state that the claims were directed towards a “fundamental economic practice”.

At page 13 of the 05/16/2022 response, Appellant argues that “The Claimed Subject Matter Includes Significantly More Than The Alleged Abstract Idea”
In response, the Examiner respectfully disagrees. The Appellant at pg. 13, recite the following: "More specifically, the claims recite improvements to another technology or technical field and unconventional operations confining the claims to a particular useful application." As stated above the present claims reciting generic computer elements to perform the functions of accessing, determining, associating, deduplicating, generating, counting and reporting analyzed data, do not add significantly more to the abstract idea because they perform generic computer functions.
Therefore, the Examiner using the two-part analysis, the Office has determined there are no elements, in the claim sufficient enough to ensure that the claims amounts to significantly more than the abstract idea itself. As recited, the claims are directed towards: 
 grouping device identifiers associated with the same user identifiers; 
accessing a first data set, the first data set including a plurality of first associations between device identifiers and content identifiers; 
accessing a second data set, the second data set including a plurality of second associations between second device identifiers and user identifiers; 
determining, based on the first data set and the second data set, matches between the first device identifiers and the second device identifiers to associate at least some of the user identifiers of the second data set with content identifiers of the first data set to generate a third data set including a plurality of third associations between the user identifiers and the content identifiers; 
 deduplicating, based on the third data set and device identifiers associated with the same user identifiers, the third associations of each content identifier that is associated with the same user identifier at least two times to generate a fourth data set including a single association between each content identifier and the same user identifier; 
counting, based on the fourth data set, a number of associations for each content identifier;
generating a report that represents, for each content identifier, a number of unique user identifiers associated with the content identifier.
The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computer as recited is a generic computer component that performs functions. 
Examiner finds the claim recite concepts which are now described in the 2019 PEG as certain methods of organizing human activity. In particular the claims recite limitations regarding the managing of data of users, which constitutes methods related to managing personal behavior such as social activities and following rules or instructions which are still considered an abstract idea under the 2019 PEG. The managing of data for example at pg. 8 that recite accessing and generating data is comprised of generic computer elements to perform an existing business process. Examiner finds the claims recite mere instructions to implement the abstract idea on a computer and uses the computer as a tool to perform the abstract idea without reciting any improvements to a technology, technological process or computer-related technology. Thus, the claimed subject matter does not include significantly more than the alleged abstract idea.




For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/UCHE BYRD/               Examiner, Art Unit 3624                                                                                                                                                                                         



Conferees:
/PATRICIA H MUNSON/               Supervisory Patent Examiner, Art Unit 3624       

/Vincent Millin/
Appeals Practice Specialist
                                                                                                                                                                                  
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.